          Case 4:20-cv-00484-JAS Document 8 Filed 11/04/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9   D.T., et al.,                                      No. CV-20-00484-TUC-JAS
10                   Plaintiffs,                        ORDER
11   v.
12   Cara M. Christ, et al.,
13                   Defendants.
14
15           The Court has reviewed Plaintiff Jane Doe’s motion for a preliminary injunction.
16   See Doc. 3. Plaintiff’s motion states that Jane Doe will be returning to in-person school in
17   January of 2021 when winter break ends, but the motion does not give a specific date as to
18   when school will resume in-person for Jane Doe. The Court needs a specific date from
19   Plaintiff such that the Court can properly determine dates for a briefing schedule and an
20   evidentiary hearing.
21           IT IS HEREBY ORDERED as follows:
22           (1) By no later than noon on 11/5/20, Plaintiff shall file a notice with the Court
23   indicating the specific date that Jane Doe will be returning to in-person school in January
24   of 2021; the Court will issue an Order as to a briefing schedule and evidentiary hearing
25   after receiving Plaintiff’s notice.
26            (2) Due to COVID-19, start dates for school are a constantly moving target; as
27   such, Plaintiff shall continuously monitor the start date for her school, and shall
28   immediately file a notice with the Court if the start date for her school changes.
         Case 4:20-cv-00484-JAS Document 8 Filed 11/04/20 Page 2 of 2



 1             (3) Plaintiff shall serve Defendants a copy of all the filings in this case by no later
 2   than 11/5/20 and immediately file a notice with the Court indicating when Defendants were
 3   served.
 4             (4) The motion to proceed under a pseudonym (Doc. 2) is granted - Jane Doe and
 5   Helen Roe, and their parents and next friends, Susan Doe and Megan Roe, may proceed
 6   using pseudonyms.
 7           (5) The Court is disinclined to issue a decision based only a written record (even if
 8   stipulated by the parties). Counsel for the parties shall be prepared to offer in-person
 9   testimony as to any witnesses that are offering substantive information that is disputed.
10   Hearing live testimony under oath (subject to both direct and cross-examination, and direct
11   questions from this Court) will allow this Court to more thoroughly assess credibility and
12   any other evidence at issue.1 If it is impossible to appear in-person, or good cause otherwise
13   exists to allow some other form of appearance, the parties shall arrange for a video
14   appearance (if that is not possible, then a telephonic appearance will be permitted). Any
15   counsel that will be conducting direct or cross-examination shall appear in-person at the
16   evidentiary hearing. The parties shall keep these issues in mind as the litigation proceeds
17   towards an evidentiary hearing as to the motion for a preliminary injunction. Counsel for
18   Plaintiff and Defendants shall confer as soon as possible to determine the identity of any
19   witnesses who will testify at the evidentiary hearing, the subject matter of the testimony
20   any witnesses will offer, and approximately how many days the evidentiary hearing will
21   last.
22           Dated this 4th day of November, 2020.
23
24
25
26
     1
       Credibility of witness testimony often involves issues relating to the opportunity and
27   ability to see or hear or know the things testified to, the clarity of memories, the manner
     while testifying, any interest in the outcome of the case, any bias or prejudice, whether
28   other evidence contradicted the testimony, the reasonableness of the testimony in light of
     all the evidence, and any other factors that impact believability.

                                                   -2-
